DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/469,538 filed on 06/13/2019 and Preliminary Amendment filed on 01/22/2020. Claims 1-20 are pending in the office action.
Claims 21-20 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (U.S. Pat. 8933583) in view of Chan (U.S. Pub. 20110051308).
With respect to claims 1-6, 9-12, 14-20: Uchida teaches a wireless power supply system (charging apparatus/pad) (‘583, the abstract, fig. 1) having wireless power drive unit (‘583, fig. 1, oscillator 11), the oscillator circuit 11 is a variable frequency oscillator circuit causes an alternative current (AC) that matches any one of the resonant frequencies f1 to f3 (i.e., a first AC voltage signal having a first frequency and a second AC voltage signal having a second frequency) to the variable resonant circuit 100 to flow to the electromagnetic induction coil 12 (‘583, fig. 1, col. 4, ll. 34-38), the power transmitting control unit 13 tunes (i.e., control voltage gain) the AC frequency of the electromagnetic induction coil 12 (i.e., driver coil) transmits AC power that matches any one of the resonant frequencies f1 to f3 to power transmitting coil Ct (i.e., a single power exchange coil Ct coupled to the power drive unit (i.e., variable oscillator circuit 11 and electromagnetic induction coil 12), the Ct combines with capacitors C1 –C3 to excite at the first/second frequency to transmit the first/second AC voltage signal having the first/second frequency when the first/second AC voltage signal having the first/second frequency is received from variable oscillator circuit 11 and electromagnetic induction coil 12 (i.e. power drive unit).
However, Uchida teaches a single power transmitting coil Ct, but does not implicitly teach Ct having different segments (i.e., first segment and second segment).
Uchida teaches the switch circuit to select different capacitor values C1, C2, and C3 combined with a single power exchange coil Ct to generate different (i.e., first and second) AC voltage signals having different frequencies f1-f3 to transmit to different receiver device (‘583, fig. 1, different voltage signal frequencies f1-f3 and receiver devices 20, col. 3, line 64 – col. 4, line 33).

It would have been obvious to one of ordinary skill in the art at the time of the effective date of claimed invention to combine Chan and Uchida to modify the Uchida’s  power transmitting coil Ct to Chan’s switchable inductor network having different segments to generate the first frequency range and the second frequency range to optimally tune the circuit for operation in the frequency range (‘308, par. 3).
As per claim 7: Uchida and Chan teach wherein the first coil segment (212) and the second coil segment (214) are interwound spirally to form a swiss roll structure (‘803, fig. 3-5).  
As per claim 8: Uchida and Chan teach wherein the power drive unit (110) comprises at least one of a converting unit (204) and an oscillating unit (202), configured to generate the first AC voltage signal having the first frequency and the second AC voltage signal having the second frequency (‘583, fig. 1, fig. 4, 11).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (U.S. Pat. 8933583) in view of Chan (U.S. Pub. 20110051308) in view of Yeh et al., (U.S. Pub. 20160322850).
As per claim 13: Uchida and Chan teach a power transmission control unit to select the first and second AC voltage signals corresponding to the first frequency and second frequency based on the control signal is received from the control (‘583, fig. 1 and fig. 4; ‘308, fig. 2-2A).
Uchida and Chan do not teach DC-AC converter to convert the DC voltage signal of the input power.
Yeh teaches a wireless charging device has AC power source (’850, the abstract, fig. 7, AC power source 5, par. 38) and converting circuit (‘850, fig. 7, 321) comprises DC/DC, AC/AC, DC/AC, AC/DC (‘850, par. 38), is electrically connected with the oscillator 332 to adjust output an AC signal with a specified frequency (‘850, fig. 7 and par. 38).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of claimed invention to combine Chan and Uchida and Yeh to include the converting circuit into Uchida’s wireless power transmitting device is used for adjustably outputting an AC signal with a specified frequency (‘850, par. 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851